Citation Nr: 1123773	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  11-03 122	)	DATE
	)
	)



THE ISSUE

Entitlement to a non-service-connected pension. 





ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963. 

This motion comes before the Board of Veterans' Appeals (Board) from a September 2010 decision that denied entitlement to a non-service-connected pension.  


FINDING OF FACT

The Veteran's active service was not performed in a location or period of time that qualifies as a period of war for pension purposes.  


CONCLUSION OF LAW

A September 2010 Board decision that denied a non-service-connected pension did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400, 1403, 1404, 1411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant moves for a revision of the Board's September 2010 decision on the basis of clear and unmistakable error.   38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.  The motion is not an application for benefits or a claim subject to the procedures for reopening a final disallowed claim.  The requirements for notice and the application of the benefit of doubt set forth in 38 U.S.C.A. §§ 5103, 5107 (West 2002) do not apply.  38 C.F.R. § 20.1411.  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error such that a later reviewer would be compelled to conclude that the outcome would have been manifestly different but for the error.  Generally, either the correct facts as they were known at the time were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  A review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403. 

A motion for revision on the basis of clear and unmistakable error must set forth clearly and specifically the alleged error of fact or law in the Board decision, the legal basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404. 

In the September 2010 decision, the Board denied entitlement to a non-service-connected pension because the Veteran did not have qualifying active service during a period of war.  In correspondence in November 2010, the Veteran alleges that the Board failed to consider his service from April 1961 to October 1962 as having been performed during an undeclared, covert war starting with the Bay of Pigs invasion of Cuba through the end of the Cuban Missile Crisis.  The Veteran reported that his service was to protect a dam from sabotage and to participate in coastal security operations. 

A claimant for VA pension benefits meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (i) for 90 days or more during a period of war; (ii) during a period of war, if he was discharged or released from such service for a disability adjudged service-connected without the presumptive provisions of law, or at the time of discharge, he had such a service-connected disability, shown by official records which in medical judgment would have justified a discharge for disability; (iii) for a period of 90 consecutive days or more, if such period began or ended during a period of war; or (iv) for an aggregate of 90 days or more in two or more separate periods of service, during more than one period of war.  38 U.S.C.A. § 1521(j) (West 2002 & Supp 2009); 38 C.F.R. § 3.3 (a) (iii) (2009).

The term "period of war" means the Spanish-American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution by Congress.  38 U.S.C.A. § 101 (11) (West 2002 & Supp. 2009).  The term "Vietnam era" means the period from February 28, 1961 to May 7, 1975 in the case of veteran who served in the Republic of Vietnam during that time; and from August 5, 1964 to May 7, 1975 in all other cases.  38 U.S.C.A. § 101 (29); 38 C.F.R. § 3.2 (f) (2009).  There are no other conflicts or other periods of declared or undeclared war in the definitions specified by Congress in the statute.  

At the time of the Board's decision, the record contained written statements from the Veteran dated in May 2008, November 2008, May 2009, June 2009, May 2010, and July 2010 in which the Veteran described the international events surrounding the Bay of Pigs invasion and Cuban Missile crisis from 1961 to 1963 and his military act ivies during this period of time.  The Veteran does not contend nor does the record show that he served in the Republic of Vietnam.  However, the Veteran notes that 38 C.F.R. § 3.2 classifies certain active service during an undeclared war in Vietnam as qualifying for pension purposes.  The Veteran contends that inherent in this regulation is the implication that other service in an undeclared war must also qualify.  The Veteran did not cite legal authorities to support this interpretation.  

The Board concludes that a revision of its September 2010 decision that denied entitlement to a non-service-connected pension on the basis of clear and unmistakable error is not warranted.  There is no dispute of the relevant facts in the case that were before the Board regarding the dates and nature of the Veteran's active service.  There is no dispute regarding the occurrence of events associated with the Bay of Pigs invasion and Cuban Missile Crisis.  The Veteran's statements were before the Board and were considered at the time of the decision.  Therefore, the dispositive issue is whether the law extant at the time was properly applied. 

The Board concludes that no error was made in the application of the law to the dates and nature of the Veteran's active duty which did not occur during a period of war as defined by Congress in the statute cited above.   Periods of war for purposes of VA benefits are defined by Congress in terms of specific dates and not on other criteria such as whether a conflict was covert or whether there was a Congressional declaration of war for the period at issue.  There is no statutory or case law that provides for other interpretations nor is there authority for VA  or the U.S. Court of Appeals for Veterans Claims (Court) to apply other interpretations to extend benefits to veterans with other dates and places of active service.   See Mason v. Principi, 16 Vet. App. 129, 132 (2002).   Therefore, the Board concludes that the applicable law was correctly applied.  Revision of the September 2010 decision that denied a non-service-connected pension on the basis of the absence of qualifying active service is not warranted.  


	
ORDER

The motion for revision of a September 2010 Board decision that denied entitlement to a non-service-connected pension is denied. 



                       ____________________________________________
	DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



